Filed 1/25/21 Vigil v. Applied Nutrition CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


RYAN VIGIL,                                                 B292530

     Plaintiff and Appellant,                               (Los Angeles County
                                                            Super. Ct. No. BC560924)
         v.

APPLIED NUTRITION, INC., et
al.,

    Defendants and Respondents.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Carolyn Kuhl, Judge. Affirmed.
     Patterson Law Group and James R. Patterson; Carlson
Lynch Kilpela & Carpenter and Todd D. Carpenter for Plaintiff
and Appellant.
     Call & Jensen, Mark L. Eisenhut and William P. Cole for
Defendants and Respondents.



                                 _______________________
                        INTRODUCTION

      After excluding the testimony of plaintiff Ryan Vigil’s
retained expert witness, the court granted defendant Applied
Nutrition, Inc.’s summary judgment motion. Vigil appeals the
evidentiary ruling and the grant of summary judgment. We
affirm the court’s order excluding the expert witness testimony
and the judgment.

     FACTUAL AND PROCEDURAL BACKGROUND1

      A. Vigil’s Allegations
      On October 17, 2014, Vigil filed an action against Applied
Nutrition on behalf of himself and all others similarly situated in
which he asserted causes of action for violating California’s
Unfair Competition Law (Bus. & Prof. Code, § 17200, et seq.) and
Consumer Legal Remedies Act (Civ. Code, § 1750, et seq.) and for
breach of express warranty. He filed a first amended complaint
on December 16, 2014 to which he added an exhibit and
renumbered certain of the paragraphs in the initial complaint.
     Vigil alleged he purchased Libido-Max in July 2014, based
on Applied Nutrition’s claim Libido-Max would provide the
sexual health and performance benefits Applied Nutrition

1     The lawsuit involves Applied Nutrition’s product, Libido-
Max, a dietary supplement. The parties agreed Libido-Max’s
formula is confidential and proprietary and any information
concerning it and the amounts of each ingredient in the product
should not be publicly disclosed. Therefore, several of the parties’
pleadings were filed under seal. The factual summary provided
below is taken from redacted portions of the parties’ pleadings
and from materials that were not deemed proprietary and
confidential in this action.


                                 2
advertised. He asserted the product’s label indicated the product
“enhances drive & desire,” “increases blood flow,” and leads to
“longer performance & stamina.” Vigil claimed Libido-Max did
not work as advertised and, therefore, Applied Nutrition engaged
in false advertising, misrepresented and omitted material facts,
and breached express warranties by not providing a product that
produced the advertised benefits.

      B. Applied Nutrition’s Motion for Summary Judgment and
         Objections to Expert Witness Testimony

      On July 14, 2017, Applied Nutrition moved for summary
judgment.2 Counsel for Applied Nutrition attached to his
declaration in support of the motion the four studies Vigil
referenced in his first amended complaint and a multitude of
other published clinical studies that were produced in discovery
by the parties in the litigation concerning some of the ingredients
found in Libido-Max, such as L-arginine, lepidium meyenii
(maca), ashwagandha, Dimethylglycine (DMG), yohimbe, CDP-
choline, and black pepper.3 In the motion, Applied Nutrition
focused on the four studies Vigil noted in its complaint. In doing
so, Applied Nutrition established that some of the ingredients in

2      The pleading Applied Nutrition filed was styled an
“amended” motion for summary judgment or, in the alternative,
summary adjudication. To the extent Applied Nutrition filed an
initial motion for summary judgment, it was not included as a
part of the appellate record.

3     Libido-Max also contains tribulus extract, L-Tyrosine,
nicotinamide adenine dinucleotide (NADH), and BioPerine
Complex (consisting of ginger extract, long pepper extract, and
BioPerine black pepper extract).


                                 3
Libido-Max, such as maca, have positive effects on sexual health
and function; Vigil did not present studies that addressed several
of the ingredients in Libido-Max; and there was an absence of
evidence to show Libido-Max does not work.
       In support of the motion, Applied Nutrition also submitted
portions of Vigil’s deposition testimony and written responses to
discovery in which Vigil stated he and his girlfriend had sex three
to four times a week; they had a “very steady, happy sex life” but
they were “[l]ooking to go above and beyond”; and he took Libido-
Max to enhance his desire to engage in intercourse and to
improve his sexual performance and enjoyment by increasing the
firmness of his erection and his stamina. Attached to its
counsel’s declaration in support of the motion, Applied Nutrition
also presented what were purported to be positive testimonials
from several customers who stated they had used Libido-Max for
many years and were satisfied with the results.
       In opposing the motion, Vigil pointed to his deposition
testimony wherein he asserted he reasonably relied upon Applied
Nutrition’s representations that Libido-Max would increase and
enhance his sexual libido and improve his sexual performance
and enjoyment by increasing the firmness of his erections and his
stamina. Although Vigil took the product for two to three weeks
as directed, he claimed he never experienced the advertised
benefits.
       In support of his opposition, Vigil filed excerpts from the
deposition testimony of Mark Green, Applied Nutrition’s Chief
Financial Officer, in which Green admitted Applied Nutrition
intended to communicate to consumers through Libido-Max’s
product packaging and labeling they could expect to extend the
length of time they would be able to have sex. Vigil also




                                4
submitted the declaration of his retained expert, Dr. Bill J.
Gurley, Ph.D. He pointed to Dr. Gurley’s opinion that clinical
studies revealed the ingredients in Libido-Max are either
clinically ineffective or potentially effective but only at
substantially larger doses than those found in the Libido-Max
formula.
       Vigil did not object to the declaration submitted by Applied
Nutrition’s counsel or to the clinical studies and testimonials that
were attached to it as exhibits.

             1.    Dr. Gurley’s Initial Expert Report
      Dr. Gurley is a pharmacologist, clinical researcher, and
Professor of Pharmaceutical Sciences and director of the Clinical
Pharmacokinetics Research Laboratory at the University of
Arkansas for Medical Sciences, College of Pharmacy. He is also a
member of the United States Pharmacopeia’s Expert Panel on
Dietary Supplements. Dr. Gurley prepared a report on Vigil’s
behalf in which he evaluated clinical trials regarding several of
Libido-Max’s individual ingredients—L-arginine, ashwagandha,
epimedium extract, tribulus terrestris, yohimbe, Asian ginseng,
and maca powder—but not all of them. He noted that, although
several of the individual ingredients in Libido-Max had
undergone clinical trials to assess their therapeutic efficacy in
treating erectile dysfunction or loss of libido, no clinical trials had
been conducted to assess the effectiveness of the Libido-Max
formulation itself. Although Dr. Gurley referred to studies in his
report, he did not attach any of them to the report.
      Dr. Gurley concluded the doses of L-arginine,
ashwagandha, and epimedium, respectively, in Libido-Max made
no contribution, were irrelevant, and were inconsequential to
Libido-Max’s advertised claims; any improvements of sexual



                                   5
function that tribulus terrestris provides do not manifest
themselves acutely in Libido-Max; as a single ingredient,
yohimbe’s efficacy is questionable, and it has been banned in
many countries because of its potential serious health effects ; the
long-term side effects of Asian ginseng are largely unknown and,
in any event, the quantity of the ingredient in Libido-Max is not
sufficient to produce any noticeable aphrodisiacal effect; and,
similarly, there is limited evidence that maca improves any
element of male sexual health, and it is unlikely the maca dose in
Libido-Max has any noticeable or beneficial effects. Dr. Gurley
offered that no clinical trials had been conducted to assess the
effectiveness of DMG, cayenne powder, L-tyrosine, or CDP-
choline. As for the BioPerine complex, Dr. Gurley stated it
remains to be determined to what extent it improves the
absorption into and the use by the body (bioavailability) of the
active ingredients in the Libido-Max formulation.
       Dr. Gurley then declared Applied Nutrition’s claims that
Libido-Max enhances male sexual “‘performance and stamina,’
‘increase[s] blood flow’ to the penis, and heightens sexual ‘drive
and desire’ or ‘boost[s] pleasure and vitality,’ are inaccurate and
not supported by the scientific evidence. Such statements, in my
opinion, are misleading to the consumer.” On that basis, Dr.
Gurley opined, with “a reasonable degree of scientific certainty,”
Libido-Max would not work as advertised for any consumer
regardless of his or her overall health, weight, sex, or ethnicity.

            2.    Applied Nutrition Challenges Dr. Gurley’s
                  Report

    On November 13, 2017, in its reply brief in support of its
summary judgment motion, Applied Nutrition argued that Dr.




                                 6
Gurley’s expert report and testimony did not create triable issues.
It pointed to certain admissions Dr. Gurley made in his
deposition testimony. For example, Applied Nutrition argued Dr.
Gurley did not study or analyze any of the dosage form (tablet,
capsule, or liquid gel) performance qualities of Libido-Max; he
could not say whether or not the BioPerine complex in Libido-
Max enhances the bioavailability of any of the ingredients in
Libido-Max; he did not know whether the combined ingredients
in Libido-Max have synergistic or additive effects, although he
acknowledged it is possible they do; he noted none of Libido-
Max’s product label claims has been scientifically invalidated by
any clinical study; and, because there are no clinical studies of
Libido-Max, he stated there is no knowledge of its efficacy.
       Applied Nutrition also argued Vigil’s purported experience
with Libido-Max did not create any triable issue because his
subjective assertion that the product did not work for him lacked
foundation. For example, although Vigil professed to taking
Libido-Max to have more stamina and firmer erections while
having sex, he never timed his sexual intercourse while he took
Libido-Max, and he did not know whether the blood flow to his
penis increased.
       On December 6, 2017, Vigil filed a supplemental
declaration submitted by Dr. Gurley. Attached to that
declaration were the same curriculum vitae and expert report
Vigil had filed earlier and the clinical studies Dr. Gurley
indicated he had relied upon to form his expert opinion.




                                7
            3.    Applied Nutrition Objects to the Admissibility
                  of Dr. Gurley’s Report Under Evidence Code
                  Section 801

       At the hearing on the summary judgment motion on
January 9, 2018, Applied Nutrition objected to the admissibility
of Dr. Gurley’s expert opinion under Evidence Code section 801
and pursuant to Sargon Enterprises, Inc. v. University of
Southern California (2012) 55 Cal.4th 747 (Sargon). It argued
the court as a gatekeeper must consider whether Dr. Gurley’s
expert opinion is sufficiently supported by reliable evidentiary
standards. Vigil countered that Dr. Gurley’s opinion was based
on sound pharmacological scientific principles. He conceded,
however, Dr. Gurley had to rely on scientific evidence to prove
falsity and that scientific evidence must bear some relationship to
his ultimate conclusions.
       The court ordered briefing directed to the applicability of
the Sargon standards to the case.
       In his supplemental brief, Vigil maintained Dr. Gurley
based his opinion on the pharmacological principle of dose
response effect—“a drug or other pharmacological ingredient will
become exponentially less responsive, even to the point of
demonstrating no impact, on the human body as the quantity of
the dose decreases.” Therefore, Dr. Gurley opined, the amount of
ingredients in the Libido-Max formulation could not achieve the
advertised claims of the product’s sexual health benefits.
Additionally, in a second supplemental declaration, Dr. Gurley
expounded on the dose response effect and how that scientific
concept supported his conclusion Libido-Max was ineffective, but
he did not specify where any of the ingredients in Libido-Max fell
on that dose- response curve. Dr. Gurley stated the low



                                8
quantities of the ingredients in the Libido-Max formulation,
coupled with poor bioavailability, made Libido-Max unable to
achieve the sexual health benefits advertised on the Libido-Max
label.
       In its supplemental brief, Applied Nutrition repeated its
contention that Dr. Gurley’s opinion was based on conjecture and
speculation. In discussing several of the studies upon which Dr.
Gurley relied, it argued the analytical gap between the data in
the studies and the opinion Dr. Gurley offered was “simply too
great.”

            4.    The Court’s Order Sustaining Evidentiary
                  Objections and Ruling on Summary Judgment

       After the second round of supplemental briefing, the trial
court held another hearing on March 22, 2018. Applied Nutrition
argued Dr. Gurley analyzed 70 percent of the active ingredients
in Libido-Max and then made an unscientific and illogical leap to
say all of the ingredients in Libido-Max combined have no
efficacy based on the claims made on its label. It added that the
clinical studies Dr. Gurley considered involved a population of
individuals who had some sexual health issue, such as erectile
dysfunction, infertility, or impotence, not a population of healthy
individuals (as Vigil claimed to be), and the label on Libido-Max
clearly stated it was not designed to cure or address any sexual
dysfunction problem.
       Vigil countered by arguing Dr. Gurley’s research and the
specific studies upon which he relied in finding that 70 to 80
percent of the ingredients in Libido-Max do not work are relevant
information for the trier of fact.




                                 9
       The trial court issued its order on June 18, 2018, sustaining
Applied Nutrition’s evidentiary objections and granting summary
judgment in Applied Nutrition’s favor. In its detailed written
order, the court found Applied Nutrition had “met its burden of
showing evidence sufficient to shift the burden to [Vigil] on a
Motion for Summary Judgment.” It noted Vigil could not prevail
in this case unless he presented evidence that Applied Nutrition’s
advertising regarding Libido-Max was false or misleading. The
court added that Vigil initially offered Dr. Gurley’s declaration as
evidence to demonstrate a prima facie case on the issue of falsity.
It then discussed Dr. Gurley’s conclusions and ruled they were
inadmissible under Evidence Code section 801 and Sargon.
       The court declared Dr. Gurley’s opinion did not flow in a
“reasoned chain of logic” from the materials on which he relied
because of Dr. Gurley’s use of and reliance on dose-response
curves. The court found “[t]he existence of a dose-response curve
is basic and undisputed. But without any information about
where the response stops or about the pattern of drop-off in
response when dosages are lowered (information from which a
dose-response curve could be drawn to extrapolate estimated
effects at lower dosages), the materials reviewed by Dr. Gurley do
not logically support his conclusions.”
      The court also noted Dr. Gurley did not address
approximately 30 percent (by weight) of the ingredients in Libido-
Max because there were no scientific studies with respect to the
efficacy of those ingredients; the literature regarding yohimbe did
not establish a dosage below which that ingredient was
ineffective, and Dr. Gurley did not cite to a study that set a lower
limit for the efficacy of yohimbe; Dr. Gurley did not properly
consider the synergies of the constituent ingredients in opining




                                10
on their efficacy; and Dr. Gurley did not properly consider the
effect of BioPerine Complex on the overall efficacy of Libido-Max.
The court also found Dr. Gurley’s conclusions about the lack of
efficacy of other ingredients were speculative, and Dr. Gurley did
not consider the potential effects of combined ingredients, even
though Dr. Gurley cited studies that recognized the potential for
enhanced effects.
      Given the exclusion of Dr. Gurley’s expert testimony, the
court ruled that Vigil had not met his burden and granted
Applied Nutrition’s motion for summary judgment.
      On June 26, 2018, the judgment was entered, and counsel
for Applied Nutrition served Vigil with notice of entry of
judgment on July 10, 2018. Vigil filed his appeal on September 7,
2018.

                         DISCUSSION

      A. The Court Did Not Err By Excluding Dr. Gurley’s Expert
         Witness Testimony

      Vigil contends the trial court misapplied Evidence Code
section 801 and Sargon and thereby overstepped its proper role
as a gatekeeper as to the admissibility of expert opinion.
      Applied Nutrition counters by arguing Dr. Gurley did not
perform any scientific testing of Libido-Max, its individual
ingredients, or its combination of ingredients. It adds that Dr.
Gurley based his opinion on reviewing studies performed by
others on some, but not all, of the individual ingredients in
Libido-Max, but he reviewed no studies that concerned Libido-
Max itself, any combination of ingredients equivalent or similar
to Libido-Max, several of the individual functional ingredients of
Libido-Max, individual ingredients at the quantity levels in



                                11
Libido-Max, the impact of BioPerine, which is an important bio-
availability enhancer in Libido-Max, and anything addressing the
efficacy of Libido-Max.

            1.    Applicable Law and Standard of Review

       Pursuant to Evidence Code section 801, an expert’s
opinion is admissible if it is “(a) [r]elated to a subject that is
sufficiently beyond the common experience that the opinion of an
expert would assist the trier of fact; and (b) [b]ased on matter
(including his special knowledge, skill, experience, training and
education) . . . that is of a type that reasonably may be relied
upon by an expert in forming an opinion upon the subject to
which his testimony relates, unless an expert is precluded by law
from using such matter as a basis for his opinion.” (Evid. Code,
§ 801.) Evidence Code section 802 provides, in relevant part, “A
witness testifying in the form of an opinion may state . . . the
reasons for his opinion and the matter . . . upon which it is
based.” (Evid. Code, § 802.) Therefore, while “Evidence Code
section 801 governs judicial review of the type of matter; Evidence
Code section 802 governs judicial review of the reasons for the
opinion.” (Sargon, supra, 55 Cal.4th at p.771, italics in original.)
       The “[c]ourts are split regarding the proper standard of
review for the trial court’s evidentiary rulings in connection with
motions for summary judgment and summary adjudication”
(Orange County Water Dist. v. Sabic Innovative Plastics US, LLC
(2017) 14 Cal.App.5th 343, 368; accord, Reid v. Google, Inc. (2010)
50 Cal.4th 512, 535 (Reid).) Whether the trial court’s evidentiary
ruling in this matter is reviewed under a de novo or abuse of
discretion standard, the trial court did not commit reversible
error.



                                12
            2.    The Trial Court Did Not Misapply Evidence
                  Code Sections 801 and 802 or Sargon

       The court allowed the parties to submit supplemental
briefing on the issue of the admissibility of Dr. Gurley’s
testimony and to argue the matter on two occasions. After giving
Vigil ample opportunities to explain the basis of Dr. Gurley’s
opinion, the court determined his opinion was too speculative and
that there were wide analytical gaps between the conclusions he
reached and the materials upon which he relied. We find no
error in the court’s ruling.
       The standard for admissibility of expert opinion testimony
in California is described in Sargon. In Sargon, the California
Supreme Court held that under Evidence Code sections 801 and
802, the trial court is a gatekeeper to exclude expert opinion
testimony that is “(1) based on matter of a type on which an
expert may not reasonably rely, (2) based on reasons unsupported
by the material on which the expert relies, or (3) speculative.”
(Sargon, supra, 55 Cal.4th at pp. 771-772; Apple Inc. v. Superior
Court (2018) 19 Cal.App.5th 1101, 1118). “This means that a
court may inquire into, not only the type of material on which an
expert relies, but also whether that material actually supports
the expert’s reasoning. ‘A court may conclude that there is
simply too great an analytical gap between the data and the
opinion proffered.’” (Sargon, supra, 55 Cal.4th at p. 771.)
       In the instant case, the court applied these principles in
determining Dr. Gurley’s testimony did not pass muster. We
conclude the court properly fulfilled its role as a gatekeeper, as
dictated by Sargon.
       Notably, in his deposition testimony, Dr. Gurley admitted
that because there are no case studies of Libido-Max itself, “[w]e



                               13
don’t know what the outcome of Libido-Max is, period. There is
[sic] no clinical studies of Libido-Max. We have no idea what its
efficacy is, safety, anything.” In his expert report, Dr. Gurley
also admitted he neither had nor reviewed any data that
concerned several of the individual ingredients in Libido-Max.
For example, it was not disputed that NADH, L-Tyrosine, DMG,
and CDP-Choline are ingredients in Libido-Max about which Dr.
Gurley either offered no opinion or admitted no clinical trials had
been conducted to assess their effectiveness in treating sexual or
erectile dysfunction. Even so, Dr. Gurley opined that CDP-
Choline has no beneficial impact on men’s sexual health based on
nothing more than his understanding there is no data on whether
it does or doesn’t provide such benefits.
       As the court noted, Dr. Gurley’s rationale for declaring that
a particular amount of an ingredient was too low to have a
positive effect was based on “no reasoning other than the fact
that a positive effect was determined to exist at a higher level.”
Dr. Gurley provided no scientific support for his conclusion the
ingredients proven to be effective at higher doses would not be
effective at lower levels. Therefore, while a pharmacological
substance’s dosage changes and the biologic response may also
change in some way, the court ruled “without any information
about where the response stops or about the pattern of drop-off in
response when dosages are lowered (information from which a
dose-response curve could be drawn to extrapolate estimated
effects at lower dosages), the materials reviewed by Dr. Gurley do
not logically support his conclusions.”
       Dr. Gurley did not review any studies that concerned any
combination of the ingredients in Libido-Max. He also did not
review any studies relating to the impact of BioPerine, the bio-




                                14
availability enhancer in Libido-Max. However, he admitted
BioPerine can increase bioavailability and stated it remains to be
determined how much BioPerine may boost Libido-Max’s other
ingredients.
       Dr. Gurley admitted several of the individual ingredients in
Libido-Max—L-Arginine, ashwagandha, Tribulus terrestris, and
yohimbe— were clinically shown to benefit male sexual
performance regarding blood flow, erectile function, or sexual
desire. These were primarily clinical studies involving men who
experienced erectile or sexual dysfunction, conditions which Vigil
indicated he did not have, and Dr. Gurley agreed Libido-Max is a
dietary supplement that was not advertised as a product that
treated such conditions. In fact, at his deposition, Dr. Gurley did
not identify any study that examined the sexual health impacts
of Libido-Max’s ingredients on healthy persons.
       Dr. Gurley also admitted he did not know whether the
combined ingredients in Libido-Max have synergistic effects, but
he conceded they may. In fact, Dr. Gurley admitted that in one of
the studies upon which he relied combining L-Arginine and
yohimbine caused a greater increase in penile blood flow than
when the ingredients were administered separately. Yet, when
he was asked if he an opinion as to the lowest dose of L-Arginine
and yohimbine that could be combined to increase penile blood
flow, Dr. Gurley could not offer an opinion concerning where the
dose-response would cut off.
       Finally, at his deposition, in response to the question as to
whether the way to determine with scientific certainty what the
impact of a multi-ingredient dietary supplement like Libido-Max
is on the human body is a randomized clinical trial, Dr. Gurley
stated “that’s the gold standard for establishing efficacy for any




                                15
product or dietary supplement.” Dr. Gurley added he was also
not aware of any product label claims concerning Libido-Max
having been scientifically invalidated by any clinical study;
therefore, there were no studies that had validated Libido-Max’s
inefficacy, and he had not independently conducted any such
studies.
       Therefore, after examining the materials upon which Dr.
Gurley relied, the court properly determined they did not
logically support his reasoning as there was no “reasoned chain of
logic” between the studies he reviewed and his ultimate
conclusions.
       Even though there was support in some of the studies Dr.
Gurley reviewed for the proposition that certain ingredients in
Libido-Max had positive effects at doses that were higher than
those found in Libido-Max, Dr. Gurley’s conclusion that these
ingredients would not be effective at lower dosages was a leap too
far. (Sargon, supra, 55 Cal.4th at p. 772.)
       Because Dr. Gurley offered conclusions that were not
supported by the material upon which he relied, we conclude the
court fulfilled its gatekeeper role by excluding his testimony. In
doing so, the court provided a detailed ruling after conducting
hearings, permitting the parties to provide supplemental briefing
on the Evidence Code sections 801 and 802 and Sargon issues,
reviewing and considering the clinical studies and discovery
responses put before it, and dissecting the expert opinion Dr.
Gurley offered.4



4     Portions of Dr. Gurley’s declarations contained factual
assertions that were not objectionable. For example, these
included his experience and qualifications, statements concerning


                               16
       Given these circumstances, whether a de novo or abuse of
discretion standard is applied on review, the trial court did not
err in excluding Dr. Gurley’s testimony.

      B. The Court Did Not Commit Reversible Error By
         Granting Defendant’s Motion for Summary Judgment

      Vigil argues there were triable issues of material fact as to
each of his statutory claims.

            1.    Applicable Law and Standard of Review

        The party moving for summary judgment bears the burden
of persuasion that there are no triable issues of material fact, and
it is thereby entitled to judgment as a matter of law. (Aguilar v.
Atlantic Richfield Co. (2001) 25 Cal.4th 826, 850 (Aguilar).) The
motion for summary judgment must be “supported by affidavits,
declarations, admissions, answers to interrogatories, depositions,
and matters of which judicial notice shall or may be taken.”
(Code Civ. Proc., § 437c, subd. (b)(1).) When the prevailing party
carries its burden and makes a prima facie showing of the
nonexistence of a triable issue of material fact, the burden then
shifts to the non-prevailing party to present evidence showing the


what was represented in the clinical studies he referenced about
certain ingredients, and an explanation of how a dose-response
curve works. But none of that was relevant in supporting Dr.
Gurley’s conclusion that Libido-Max would not work. By so
heavily relying on the dose-curve analysis and not addressing
specifically where certain ingredients in Libido-Max fall on that
curve, Dr. Gurley’s opinion did not flow in a “reasoned chain of
logic” from the materials on which he relied. Therefore, the court
did not err by excluding the entirety of the declarations.




                                17
existence of a triable issue of one or more material facts.
(Id., § 437c, subd. (p)(2); Aguilar, supra, 25 Cal.4th at pp. 849-
850.) Responsive evidence that gives rise to no more than mere
speculation cannot be regarded as substantial, and such evidence
is insufficient to establish a triable issue of material fact.
(Sangster v. Paetkau (1998) 68 Cal.App.4th 151, 163.)
       With respect to a false advertising claim, in order for
plaintiff to prevail, he or she must put forth admissible,
affirmative evidence of the challenged advertising’s falsity.
(National Council Against Health Fraud, Inc. v. King Bio
Pharmaceuticals, Inc. (2003) 107 Cal.App.4th 1336, 1345-1346
(King Bio); see also Johns v. Bayer Corp., (S.D. Cal. April 10,
2013) 2013 WL 1498965, at *36 [in the context of a summary
judgment motion, court found plaintiff, who was seeking relief for
false advertising, had not set forth “affirmative scientific
evidence” that the labeling claims at issue were false; court,
therefore, granted summary judgment for defendant].)
       Our review of a grant of summary judgment is de novo.
(Samara v. Matar (2018) 5 Cal.5th 322, 338.) We consider all
evidence set forth in the moving and opposing papers, except that
to which objections were made and sustained. (Code Civ. Proc.,
§ 437c, subd. (c); Hampton v. County of San Diego (2015) 62
Cal.4th 340, 347.)

            2.    The Court Properly Granted Applied Nutrition’s
                  Motion for Summary Judgment

            a.    Applied Nutrition Effectively Shifted the
                  Burden on Summary Judgment to Vigil

      As the party moving for summary judgment, Applied
Nutrition “bears an initial burden of production to make a prima



                                18
facie showing of the nonexistence of any triable issue of material
fact; if [it] carries [its] burden of production, [Applied Nutrition]
causes a shift, and [Vigil] is then subjected to a burden of
production of his own to make a prima facie showing of the
existence of a triable issue of material fact.” (Aguilar, supra, 25
Cal.4th at p. 850; Code Civ. Proc., § 437c, subd. (p)(2).)
        In his written opposition to Applied Nutrition’s summary
judgment motion, Vigil stated “[d]efendant has not met its initial
burden to demonstrate that there is no triable issue.” In his
opening brief on appeal, Vigil also asserted Applied Nutrition
“has not made the requisite prima facie showing of the
nonexistence of triable facts,” and failed to submit expert
testimony to counter his contention that Libido-Max is
scientifically unable to deliver its claimed benefits. Vigil does not
fully address or argue whether Applied Nutrition had satisfied its
burden of production so as to shift the burden to him. Rather, he
argues that triable issues of material fact remained to be
resolved.
        As explained above, Applied Nutrition supported its motion
for summary judgment with many clinical studies the parties
exchanged in discovery, Vigil’s deposition testimony, responses
Vigil provided to discovery requests, Dr. Gurley’s deposition
testimony, and testimonials from several of its customers who
had used Libido-Max. Vigil did not object to the admissibility of
any of the evidence Applied Nutrition submitted to the court. A
party must make a timely and proper objection or motion to
exclude or strike evidence to preserve the right to challenge on
appeal the erroneous admission of evidence. (See Evid. Code,
§ 353, subd. (a) [judgment not to be reversed based on erroneous
admission of evidence unless ‘[t]here appears of record an




                                 19
objection to or motion to exclude or strike the evidence that was
timely made and so stated as to make clear the specific ground of
the objection or motion”]; Duronset v. Kamps (2012) 203
Cal.App.4th 717, 725-726 [defendant forfeited hearsay objections
by failing to object to plaintiff’s declaration or to the documents
attached to it].) To the contrary, Vigil responded to Applied
Nutrition’s factual assertions concerning the clinical studies in
Applied Nutrition’s separate statement of undisputed material
facts in support of its motion by conceding the assertions were
“undisputed,” and added the statements were incomplete, and the
doses of the ingredients in the studies were higher than those
found in Libido-Max.
       Vigil also does not support with reasoned argument or
citation to authority his contention that Applied Nutrition’s
failure to provide expert testimony itself prevented it from
shifting the burden. Therefore, we may treat the contention as
forfeited and pass on it without consideration. (City of Crescent
City v. Reddy (2017) 9 Cal.App.5th 458, 463-464; Salas v.
California Department of Transportation (2011) 198 Cal.App.4th
1058, 1074.) Even if Vigil had not forfeited this contention, in the
face of Vigil’s false advertising claim, Applied Nutrition was not
obligated to submit evidence substantiating the challenged
advertising. (King Bio, supra, 107 Cal.App.4th at pp. 1345-1346.)
       In any event, as discussed above, in support of Libido-Max’s
advertised claims, Applied Nutrition did present evidence to the
court by way of its counsel’s declaration to which were attached
clinical studies, Vigil’s and Dr. Gurley’s deposition testimony and
Vigil’s written responses to discovery, and testimonials from
satisfied Libido-Max users. On appeal, Vigil does not contest the
admissibility of the clinical studies, the testimonials, or generally




                                 20
Applied Nutrition’s counsel’s declaration. In fact, Vigil relies
upon certain of the studies in contending his expert’s reliance on
them in offering his opinions created triable issues of material
fact. The trial court in the instant case expressly stated it found
Applied Nutrition had met its initial burden of production
sufficiently to shift the burden to Vigil. We agree.

            b.    Vigil Did Not Satisfy His Burden of
                  Establishing a Triable Issue of Material Fact

       As Applied Nutrition asserts, once it met its burden, for
Vigil to defeat its summary judgment motion, Vigil had to
affirmatively establish that Applied Nutrition’s challenged
advertising was false to a significant portion of the general
public. (Lavie v. Procter & Gamble Co. (2003) 105 Cal.App.4th
496, 508.) Without Dr. Gurley’s opinion, Vigil had no evidence to
offer in this regard.
       In his opening brief on appeal, Vigil contends the motion
for summary judgment should not have been granted, but he
improperly invokes Dr. Gurley’s opinion in support of that
argument. As we have concluded the court properly sustained
Applied Nutrition’s objections to Dr. Gurley’s testimony, Vigil
cannot utilize such testimony to contend in this appeal that the
grant of summary judgment was improper. (See Code Civ. Proc.,
§ 437c, subd. (c) [“In determining if the papers show that there
are no triable issues as to any material fact, the court shall
consider all of the evidence set forth in the papers, except the
evidence to which objections have been made and sustained by the
court. . . .” (italics added)].)
       In addition to Dr. Gurley’s opinion, Vigil alludes to his “own
experience in consuming the product” as evidence that Libido-




                                 21
Max’s ingredients did not provide the advertised benefits, and he
contends that is sufficient to create a triable issue of material
fact. He maintains the limited anecdotal evidence he offered
bolsters the testing and scientific literature upon which Dr.
Gurley relied. Libido-Max’s effect on Vigil alone, however, is not
tantamount to proof that it cannot fulfill its advertised claims to
consumers generally. The fact Vigil did not present testimony
from others to counteract Applied Nutrition’s submission of
favorable customer testimonials is also telling.
      Again, as Dr. Gurley’s opinion, and the basis for it, was not
admitted, Vigil’s subjective evaluation, by itself, that the product
did not work for him is insufficient to establish the falsity of
Applied Nutrition’s advertising claims. (See Hill v. Roll
International Corporation 195 Cal.App.4th 1295 (2011) [in claims
brought under California’s Unfair Competition Law, False
Advertising Law, and Consumers Legal Remedies Act, plaintiff
did not satisfy the “reasonable consumer standard” and could not
get past a demurrer by only claiming she was misled]; Aloudi v.
Intramedic Research Group, LLC (N.D. Cal. July 9, 2015) 2015
WL 4148381, at *5 [court found a bald claim that a weight loss
product did not work as advertised or did not provide any of the
promised benefits is insufficient to state a claim for false
advertising]; Eckler v. Wal-Mart Stores, Inc. (S.D. Cal. Nov. 1,
2012) 2012 WL 5382218, at *9, fn. 2 [court determined only
scientific testing could address false advertising claims
concerning a supplement providing joint relief when a number of
variables may influence the health and comfort of joints].)
      In a false advertising case, “[t]he falsity of the advertising
claims may be established by testing, scientific literature, or
anecdotal evidence.” (King Bio, supra, 107 Cal.App.4th at




                                22
p. 1348.) Vigil did not establish falsity because Dr. Gurley did no
testing with respect to the Libido-Max product generally or any of
its ingredients; the scientific literature upon which Dr. Gurley
relied did not support his opinion; and anecdotal evidence that
amounts to nothing more than “the product did not work” is not
sufficient to establish an advertised claim is false.
       On summary judgment, Applied Nutrition shifted the
burden to Vigil and demonstrated Vigil could not prove falsity
because he did not possess evidence sufficient to establish
Applied Nutrition’s advertising was false and misleading. Vigil
did not meet his burden of establishing a triable issue of material
fact. Consequently, the court did not err in granting summary
judgment in Applied Nutrition’s favor.

                         DISPOSITION

      The orders excluding Dr. Gurley’s testimony and granting
Applied Nutrition’s motion for summary judgment and the
judgment are affirmed. Applied Nutrition is to recover its costs
on appeal.



                                     RICHARDSON, J.

We concur:



      SEGAL, Acting P. J.            FEUER, J.


      Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.


                                23